In a medical malpractice action, the plaintiff appeals from a judgment of the *604Supreme Court, Kings County (Monteleone, J.), dated March 18, 1980, which was in favor of the defendant and against him, after a jury trial. Judgment affirmed, without costs or disbursements. On the facts of this record, the trial court’s restriction on questioning of the attorney and physician members of the medical malpractice panel was a proper exercise of the court’s discretion. We see no merit in plaintiff’s other claim of error. Damiani, J. P., Lazer, Cohalan and Bracken, JJ., concur.